Citation Nr: 1008188	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-00 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a cardiovascular 
disease.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for bipolar disorder, 
claimed as depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from November 1962 to 
January 1967.  He had service in the Republic of Vietnam, 
where his awards and decorations included the Combat Action 
Ribbon.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from RO decisions issued in July 2005 and April 
2006.  

The issues of entitlement to service connection for a foot 
disorder; a cardiovascular disease; and bipolar disorder, 
claimed as depression, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is required 
on his part.


FINDING OF FACT

The Veteran's PTSD is the result of combat stressors in 
service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist him in the development of the 
issue of entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this 
case, the Board finds that VA has met that duty.

In January 2005, the RO received the Veteran's claim; there 
is no issue as to providing an appropriate application form 
or completeness of the application.  Following the receipt 
of that application VA informed the Veteran of the evidence 
necessary to support the claim, including the evidence to 
be provided by him, and notice of the evidence VA would 
attempt to obtain.  VA also informed him of the criteria 
for service connection and set forth the criteria, 
generally, for rating service-connected disabilities and 
for assigning effective dates, should service connection be 
granted.  In response, the Veteran has submitted a 
substantial amount of additional evidence.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support his claim; and there is no evidence of 
any VA error in notifying or assisting the Veteran that 
could result in prejudice to him or that could otherwise 
affect the essential fairness of the adjudication.  
Accordingly, the Board will proceed to the merits of the 
claim of entitlement to service connection for PTSD.

Analysis

The Veteran contends that he has PTSD as a result of his 
combat experiences in the Republic of Vietnam.  Therefore, 
he maintains that service connection is warranted.  After 
carefully considering the claim in light of the record and 
the applicable law, the Board agrees.  Therefore, with 
respect to that issue, the appeal will be granted.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the inservice stressor.  
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f); See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Where a current 
diagnosis of PTSD exists, the sufficiency of the claimed 
in-service stressor is presumed.  Id. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor occurred is also required.  38 C.F.R. § 3.304(f).

In June 2005, the Veteran was examined by VA to determine 
whether he had PTSD.  Following a review of the claims 
file, an interview with and mental status examination of 
the Veteran, and psychological testing, the examiner found 
that the Veteran did not meet the criteria for a diagnosis 
of PTSD.  However, she acknowledged that the Veteran's 
score on the Mississippi Scale suggested that the Veteran 
did have PTSD.  

In March 2006, following a referral by a county veteran's 
service officer, a licensed professional counselor found 
that the Veteran had a bipolar disorder.  In addition, the 
counselor noted that the Veteran had experienced a troubled 
childhood which included beatings by his stepfather and 
sexual assault by a teenager and an older man.  The 
counselor also noted the Veteran's combat experiences in 
the Republic of Vietnam, as well as a post-military sexual 
assault while incarcerated.  In this regard, the counselor 
gave a diagnosis of rule out PTSD due to childhood trauma, 
exacerbated by combat stress and further solidified by 
adult sexual assault.  

In August 2009, the Veteran submitted a substantial amount 
of additional evidence in support of his claim.  Although 
received after the most recent Supplemental Statement of 
the Case was issued in August 2006, the Veteran waived his 
right to have the additional evidence considered by the RO 
prior to the Board.  38 C.F.R. § 20.1304 (2009).

The recently submitted evidence shows that the Veteran has 
had a clear diagnosis of PTSD since December 2008.  That 
diagnosis was established by the VA psychiatrist who has 
been treating the Veteran for the last three years and has 
been attributed to his combat experiences in the Republic 
of Vietnam.  

The additional evidence also shows that the Veteran was 
awarded the Combat Action Ribbon for his service in the 
Republic of Vietnam.  That award, as well as a September 
2005 statement from a former fellow serviceman, confirm the 
Veteran's participation in combat.  In fact, the September 
2005 statement attests not only to the Veteran's 
participation in combat but to his claimed stressors 
associated with that combat, particularly his highly 
emotional response to the casualties and deaths sustained 
by his unit.  Such stressors are entirely consistent with 
the conditions or hardships of the Veteran's service, and 
there is no clear and convincing evidence showing that 
those stressors did not occur.  Therefore, the Board 
concludes that there is credible evidence that the claimed 
in-service stressors occurred.  

Because the Veteran now has a clear diagnosis of PTSD 
attributable to his participation in combat, the Board 
finds that the Veteran meets the criteria for entitlement 
to service connection for PTSD.  At the very least, there 
is an approximate balance of evidence both for and against 
the claim that the Veteran has PTSD as a result of his 
experiences in service.  Under such circumstances, all 
reasonable doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, 
service connection for PTSD is warranted; and to that 
extent, the appeal is allowed.


ORDER

Entitlement to service connection for PTSD is granted.




REMAND

The Veteran also seeks entitlement to service connection 
for a foot disorder, a cardiovascular disease, and bipolar 
disorder, claimed as depression.  After reviewing the 
record, however, the Board finds that there may be 
outstanding evidence which could support those claims.  
Therefore, additional development of the record is 
warranted prior to further consideration by the Board.

In service in August and September 1964, the Veteran was 
treated for cellulitis of the right foot and in March 1966, 
he was treated for complaints of a month history of a rash 
on both feet and ankles.  In May 1966, he was treated on 
two occasions for a red, erupting-type rash on his feet and 
lower legs.  

The Veteran suggests that he has had foot problems since 
service, and more recent evidence shows he receives or has 
received treatment for his complaints.  For example, 
records from The Gateway Family Health Clinic, dated from 
July 2001 to July 2004 show that he has been treated for 
dermatitis of both feet, including vesicular type lesions 
around his ankles, and for bilateral plantar fasciitis, 
including heel tenderness.  Since November 2005, he has 
been treated by VA for pain and a burning sensation in both 
feet, diagnosed primarily as metatarsalgia.  Despite those 
complaints, the Veteran has not been examined by VA to 
determine if there is a nexus between his current foot 
disability and his treatment in service.

As to cardiovascular disease, the Veteran's representative 
cites a US Department of Defense internet source that the 
development and clinical course of a cardiovascular disease 
may be affected by PTSD.  Therefore, he maintains that 
service connection for a cardiovascular disease is 
warranted on a secondary basis.  38 C.F.R. § 3.310 (2009).  
Inasmuch as service connection has now been established for 
PTSD, a VA examination is warranted.  

Finally, the Veteran seeks entitlement to service 
connection for bipolar disorder, claimed as depression.  
The medical evidence on file is replete with a diagnosis of 
bipolar disorder since 1975.  However, there are several 
indications that there may be outstanding evidence, dated 
closer to service, which shows treatment for bipolar 
disorder.  Indeed, there is evidence which suggests that 
the Veteran has been treated for psychiatric problems since 
he was a child.  For example, during treatment in February 
1986 and June 1990 at the Pilot City Mental Health Clinic, 
it was noted that the Veteran had been treated for 
psychiatric problems, including manic depressive disorder, 
since age 12.  Despite such indications, evidence of 
preservice treatment for psychiatric disability has not 
been requested for association with the claims folder.

During treatment at the Norristown State Hospital in May 
1975, the Veteran reported that his world started falling 
apart in 1971, when he lost the truck which he used for his 
livelihood.  After that event, he reportedly attended the 
Irene Stacy Mental Health Clinic.  The records of that 
treatment have not been requested for association with the 
claims folder but could well be relevant to the claim of 
entitlement to service connection for bipolar disorder, 
claimed as depression.

In August 1980, during treatment for manic depressive 
disorder at the Park Nicollet Clinic, it was noted that the 
Veteran had been treated at the Norristown State Hospital 
and at the Butler County Mental Health Center in 1973.  
Those records have not been requested for association with 
the claims folder but could well be relevant to claim of 
entitlement to service connection for bipolar disorder, 
claimed as depression.

In January 2004, during treatment for bipolar affective 
disorder at the Human Development Center, it was noted that 
the Veteran was receiving new services from the Five County 
Mental Health Center in Pine County.  Those records have 
not been requested for association with the claims folder 
but could well be relevant to the claim of entitlement to 
service connection for bipolar disorder, claimed as 
depression.

Finally, during VA treatment in February 2009, it was noted 
that the Veteran had been treated at St. Luke's Psychiatric 
Hospital for a November 2008 suicide attempt.  Those 
records have not been requested for association with the 
claims folder but could well be relevant to the claim of 
entitlement to service connection for bipolar disorder, 
claimed as depression.

In light of the foregoing, further development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is REMANDED for the following 
actions:

1.  Request that the Veteran identify 
the health care providers who treated 
him for a psychiatric disability prior 
to service and/or the facilities where 
he was treated.  Also request that he 
provide the dates of such treatment.  
Then, request the records of such 
treatment directly from each health 
care provider identified.  Such records 
should include, but are not limited to, 
daily clinical records, discharge 
summaries, consultation reports, 
counseling statements, reports of 
radiographic studies, reports of 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.  

For those records held by a Federal 
department or agency, efforts to obtain 
such records must continue until it is 
determined that they do not exist or 
that further attempts to obtain them 
would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the requested records are not held 
by a Federal department or agency, 
notify the Veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

2.  Request that the Veteran provide 
the address of the Irene Stacy Mental 
Health Center and identify the dates 
when he was treated for a psychiatric 
disability at that facility, including 
a period of treatment in 1971.  Then, 
request the records of such treatment 
directly from that facility.  Such 
records should include, but are not 
limited to, daily clinical records, 
discharge summaries, consultation 
reports, counseling statements, reports 
of radiographic studies, reports of 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.  

If the requested records are 
unavailable, notify the Veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

3.  Request that the Norristown State 
Hospital provide records of the 
Veteran's psychiatric treatment 
rendered in 1973.  Such records should 
include, but are not limited to, daily 
clinical records, discharge summaries, 
consultation reports, counseling 
statements, reports of radiographic 
studies, reports of laboratory studies, 
daily clinical records, doctor's notes, 
nurse's notes, and prescription 
records.  

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.  

If the requested records are 
unavailable, notify the Veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

4.  Request that the Veteran provide 
the address of the Butler County Mental 
Health Center where he received 
psychiatric treatment in 1973.  Then, 
request the records of such treatment 
directly from that facility.  Such 
records should include, but are not 
limited to, daily clinical records, 
discharge summaries, consultation 
reports, counseling statements, reports 
of radiographic studies, reports of 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.  

If the requested records are not 
available, notify the Veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

5.  Request that the Veteran provide 
the address of the Five County Mental 
Health Center in Pine County where he 
received psychiatric treatment.  Also 
request that he provide the dates of 
such treatment.  Then, request the 
records of such treatment directly from 
that facility.  Such records should 
include, but are not limited to, daily 
clinical records, discharge summaries, 
consultation reports, counseling 
statements, reports of radiographic 
studies, reports of laboratory studies, 
daily clinical records, doctor's notes, 
nurse's notes, and prescription 
records.  

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.  

If the requested records are not 
available, notify the Veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

6.  Request that the Veteran provide 
the address of the St. Luke's 
Psychiatric Hospital where he received 
treatment following a suicide attempt 
in November 2008.  Then, request the 
records of such treatment directly from 
that facility.  Such records should 
include, but are not limited to, daily 
clinical records, discharge summaries, 
consultation reports, counseling 
statements, reports of radiographic 
studies, reports of laboratory studies, 
daily clinical records, doctor's notes, 
nurse's notes, and prescription 
records.  

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.  

If the requested records are not 
available, notify the Veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

7.  When the actions in parts 1, 2, 3, 
4, 5, and 6 have been completed, 
schedule the Veteran for a 
cardiovascular examination to determine 
the nature and etiology of any 
cardiovascular disease found to be 
present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder must be made 
available to the examiner for review of 
the pertinent documents therein in 
conjunction with the examination, and 
the examiner must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand. 

If a cardiovascular disease(s) is 
diagnosed, the examiner should identify 
and explain the elements supporting 
each diagnosis.  The examiner must also 
render an opinion, with complete 
rationale, as to whether there is a 
50 percent or greater likelihood that 
any cardiovascular disease is of 
service onset or otherwise related 
thereto or is proximately due to or has 
been aggravated by the Veteran's 
service-connected PTSD.  

A cardiovascular disease will be 
considered to have been aggravated by 
PTSD, when there is an increase in the 
severity of the cardiovascular disease 
that is proximately due to or the 
result of PTSD, and not due to the 
natural progress of the cardiovascular 
disease.  Temporary or intermittent 
flare-ups of the cardiovascular disease 
are not sufficient to be considered 
aggravation unless the underlying 
pathology is worsened.  

8.  Schedule the Veteran for a 
podiatric examination and a 
dermatologic examination to determine 
the nature and extent of any foot 
disability or skin disease of the 
Veteran's feet found to be present.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder must be made 
available to the examiners for review 
of the pertinent documents therein in 
conjunction with each examination, and 
the examiners must acknowledge receipt 
and review of those materials in any 
report generated as a result of this 
remand. 

If foot disability(ies) or skin 
disease(s) of the feet is diagnosed, 
the examiner must identify and explain 
the elements supporting each diagnosis.  
The examiner must also render an 
opinion, with complete rationale, as to 
whether there is a 50 percent or 
greater likelihood that any foot 
disability or skin disease of the feet 
is the result of the Veteran's 
treatment for right foot cellulitis in 
July and August 1964 or his treatment 
for a rash of the feet and lower legs 
in March and May 1966.  

9.  When all of the foregoing actions 
have been completed, undertake any 
other indicated development, to include 
providing a psychiatric examination, if 
deemed warranted.  Then readjudicate 
the issues of entitlement to service 
connection for a foot disorder, a 
cardiovascular disease, and bipolar 
disorder, claimed as depression.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claims.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report for the 
aforementioned examinations, documentation should be 
obtained which shows that notice scheduling the 
examinations was sent to the last known address.  It should 
also be indicated whether any notice that was sent was 
returned as undeliverable.

While no action of the Veteran is required, unless he is so 
notified, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


